Curia, per O’Neall, J.
In this case the Court is satisfied with the result of the case below. They do not, however, regard Chancellor Johnston’s decree as res adjudicata: it was merely authority, on the question tried, and was to have that weight which the Judge below thought its reasoning was entitled to.
*61We regard the contract for a lease of ten years as an entirety, and not as a lease from year to year to run for ten years. Regarded as we consider the case, it is wholly immaterial that the testator’s life estate did not terminate the instant he died, but was extended, by operation of law, till the crop was made and gathered. For, in stipulating for a lease of ten years, that fact might have induced a less demand of rent, or other more favorable terms.
There is no evidence, whatever, that the defendant entered into the contract by mistake, or even ignorance of the law. Until he proved these facts, the legal presumption is, he knew every thing necessary to make his contract valid.
That rent to be paid in any thing susceptible of valuation is the subject of distress cannot be denied.
This being so, there is no cause of complaint: for the distress replevied was equal to the rent arrear. This the jury have found.
The motion is dismissed.
Evans, Wardlaw, Frost, Withers and Whitner, JJ. concurred.

Motion dismissed.